Order entered July 10, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01394-CV

                    ENRIQUE N. PONTE, JR. M.D., ET AL., Appellants

                                               V.

                      MARCELA BUSTAMANTE, ET AL., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 08-08056

                                           ORDER
       We GRANT appellees’ July 8, 2013 unopposed motion for an extension of time to file

their respective appellate briefs. Appellees shall file their brief in response to the brief of

appellants, Enrique N. Ponte, Jr., M.D. and Pediatrix Medical Services, Inc., on or before August

23, 2013. Appellees shall file their brief in response to the brief of appellants, Jorge Fabio

Llamas-Soforo, M.D. and Jorge Fabio Llamas-Soforo, M.D., P.A. d/b/a El Paso Eye Center, on

or before August 30, 2013.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE